DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This Office Action is in response to the application filed on 7/17/2019. Claims 1 through 6 are presently pending and are presented for examination. 	

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 7/17/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).


Specification
The disclosure is objected to because of the following informalities: The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  “…execute, when it is determined that the predetermined approach condition is satisfied, first correction control…” should be updated to --…execute, when it is determined that the predetermined approach condition is satisfied, a first correction control…-- so that the first correction control is properly presented and to avoid any potential lack of antecedent basis issues.  
Claim 3 is similarly objected to because of the following informalities: “…execute, when it is determined that the driver is operating the steering wheel, second correction control…” should be updated to --…execute, when it is determined that the driver is operating the steering wheel, a second correction control…-- so that the second correction control is properly presented and to avoid any potential lack of antecedent basis issues.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The claims in this application are given their broadest reasonable interpretation using the meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a steering mechanism configured to mechanically couple a steering wheel and a steered wheel to each other…” in claim 1
“an information acquisition device configured to acquire vehicle peripheral information…” in claim 1.
“a first calculator configured to calculate…” in claim 1.
“a second calculator configured to calculate…” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Support for these limitations are as follows:
steering mechanism:
[0038]: “The steering mechanism 60 is a mechanism configured to steer a left front wheel FWL and a right front wheel FWR by a rotation operation on the steering wheel SW.”
information acquisition device:
[0034]: "The ambient sensor 16 is sometimes referred to as "information acquisition module (information acquisition device)…"
[0027]: "The ambient sensor 16 includes a radar sensor 16a and a camera sensor 16b."
first calculator:
[0007]: “A driving support apparatus according to at least one embodiment (hereinafter sometimes referred to as "apparatus of at least one embodiment") includes: … a first calculator (10, 510) configured to calculate a first steering control amount for causing the own vehicle to travel along a target travel line (TL) set in a travel lane, which is a lane in which the own vehicle is traveling, based on the vehicle peripheral information…”
[0064] “…as illustrated in FIG. 5, the driving support ECU 10 includes, from a functional viewpoint, the LTC control module (first calculation module) 510…”
No additional structure has been provided to the first calculator.
second calculator:
 [0007]: “A driving support apparatus according to at least one embodiment (hereinafter sometimes referred to as "apparatus of at least one embodiment") includes: … a second calculator (10, 520) configured to calculate a second steering control amount for assisting an operation on the steering wheel by a driver in accordance with the operation on the steering wheel…
[0064] “…as illustrated in FIG. 5, the driving support ECU 10 includes, from a functional viewpoint … an assist torque control module (second calculation module) 520…”
No additional structure has been provided to the second calculator.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitations “a first calculator configured to calculate…” and “a second calculator configured to calculate…” of claim 1 both invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Neither the claims nor the specification detail the structure of the “first calculating unit” or the “second calculating unit”.  At best, the specification describes the units as being something that are part of ECU 10, which receives data from a variety of sensor signals and outputs appropriate control signals units can be interpreted as part of the ECU that carries out the functions listed, but are not limited to this assumption. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-6 are also rejected since the claims are dependent on a previously rejected claim.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda (US-2015/0274206) in view of Mizoguchi (US-2019/0061808) and further in view of Sekijima (US-2017/0235311).
Regarding claim 1, Takeda discloses a driving support apparatus (see Takeda at least Abs), comprising: 
a steering mechanism configured to mechanically couple a steering wheel and a steered wheel to each other (see Takeda at least [0128] and Fig 21, steering unit 1); 
a motor, which is provided in the steering mechanism, and is configured to generate a torque for changing a steered angle of the steered wheel (see Takeda at least [0128] and Fig 21, motor 27); 
an information acquisition device configured to acquire vehicle peripheral information, the vehicle peripheral information including information on a partition line around an own vehicle and information on an object existing around the own vehicle (see Takeda at least [0130] where camera 17 acquires vehicle peripheral information, which includes information on partition lines and is likely to also include information on objects around a vehicle, the collected information then processed by unit 21); 
a first calculator configured to calculate a first steering control amount for causing the own vehicle to travel … in a travel lane, which is a lane in which the own vehicle is traveling, based on the vehicle peripheral information (see Takeda at least Fig 22 and [0134] where control unit 28 includes section 42 being configured to calculate an assist torque offset amount that is based on an image of the road ahead, meaning the calculation is with respect to a target travel line such as road lines which impact the yaw rate of the vehicle); 
a second calculator configured to calculate a second steering control amount for assisting an operation on the steering wheel by a driver in accordance with the operation on the steering wheel (see Takeda at least Fig 22 and [0131] where control unit 28 includes section 41 which calculates an assist torque based on an applied steering torque); and 
a steering controller configured to calculate a torque control amount based on at least the first steering control amount and the second steering control amount, and drive the motor based on the torque control amount (see Takeda at least [0132] and Fig 22 where subtractor 28a outputs a value from the difference between values from section 41 and section 42, the output value from subtractor 28a of control unit 28 being representative of a command assist torque that is indirectly provided to motor 27), 
wherein the steering controller (see Takeda at least [0131] assist torque control unit 28) is configured to: 
determine…the predetermined approach condition being a condition which is satisfied when it is estimated that the own vehicle has approached any one of a partition line defining the travel lane and the object as a result of the operation on the steering wheel (see Takeda at least [0141] and Fig 23 where a vehicle is determined to be within a certain distance to a partition line (condition satisfied) by calculation part 36b of control unit 28); and 
execute, when it is determined that the predetermined approach condition is satisfied, first correction control of correcting the torque control amount so that the torque control amount immediately after a first specific time point, at which it is determined that the predetermined approach condition is satisfied, becomes a value obtained by changing the torque control amount immediately before the first specific time point by a torque component … (see Takeda at least [0134]-[0135] and [0141] where the assist torque corresponding to the target steering torque is updated by the assist torque offset amount as the distance to a partition line changes, such that the assist torque is offset by a stable reaction force with respect to the amount of time to cross a partition line).
However, Takeda does not explicitly disclose the following:
…determine, when the driver has operated the steering wheel, whether a predetermined approach condition is satisfied based on 85at least the vehicle peripheral information…
travel along a target travel line set in a travel lane…
…in such a direction that the own vehicle approaches the target travel line…
Mizoguchi, in the same field of endeavor, teaches 
…
…travel along a target travel line set in a travel lane (see Mizoguchi at least [0035] and [0039] where a preceding vehicle’s trajectory can be used along with lane line information to refine a lane keep assist control)…
…in such a direction that the own vehicle approaches the target travel line (see Mizoguchi at least [0035] and [0039] where a preceding vehicle’s trajectory can be used along with lane line information to refine a lane keep assist control)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving support apparatus disclosed by Takeda with a target travel line as taught by Mizoguchi to allow a lane keep assist to operate safely when unsafe conditions arise that would otherwise negatively affect a vehicle’s lane keep assist control (see Mizoguchi at least [0075], [0005], and [0006]). 
Neither Takeda nor Mizoguchi teach …determine, when the driver has operated the steering wheel, whether a predetermined approach condition is satisfied based on 85at least the vehicle peripheral information…
Sekijima, in the same field of endeavor, teaches …determine, when the driver has operated the steering wheel, whether a predetermined approach condition is satisfied based on 85at least the vehicle peripheral information (see Sekijima at least [0032]-[0033] and [0015] where a controller implements a determination about the operation a driver has on a steering wheel when a vehicle approaches a curve in a road.  Line data along the road is recorded by a vehicle’s recognizer and used to detect the vehicle’s position)…
Sekijima at least [0045]).
Regarding claim 2, Takeda in view of Mizoguchi and further in view of Sekijima teach the driving support apparatus according to claim 1, wherein the steering controller (see Takeda at least [0131] assist torque control unit 28) is configured to: 
determine whether the own vehicle is steered so that the own vehicle approaches any one of the partition line and the object after the execution of the first correction control is started (see Takeda at least [0141] and [0131] where both sections 42 and 41 of unit 28 continuously monitor the state of the vehicle.  Calculation part 36b, of section 42, continuously detects the lateral position of the vehicle relative to partition lines on a driving lane, along with section 41 monitoring the steering torque applied by the driver); and 
stop the first correction control when it is determined that the own vehicle is not steered so as to approach any one of the partition line and the object (see Takeda at least [0141] and [0131]-[0132] where section 42 suppresses lane departure by monitoring the distance between a vehicle and a partition line, and section 41 calculates an assist torque based on a detected steering torque.  If unit 28 determines that a detected steering torque is low and the distance between the vehicle and partition line is decreasing, the resulting command assist torque will correct the power steering so as to not continue approaching the partition line).
Regarding claim 3, Takeda in view of Mizoguchi and further in view of Sekijima teach the driving support apparatus according to claim 2, wherein the steering controller (see Takeda at least [0131] assist torque control unit 28) is configured to: 
determine whether the driver is operating the steering wheel (see Sekijima at least [0017] and [0032]-[0033]) after it is determined that the own vehicle is not steered so as to approach any 86one of the partition line and the object (see Takeda at least [0141] and [0131] where both sections 42 and 41 of unit 28 continuously monitor the state of the vehicle.  Calculation part 36b, of section 42, continuously detects the lateral position of the vehicle relative to partition lines on a driving lane, along with section 41 monitoring the steering torque applied by the driver); 
execute, when it is determined that the driver is operating the steering wheel (see Sekijima at least [0032]-[0033]), second correction control (see Takeda at least [0129] and Fig 22 where unit 28 receives steering torque signals and outputs a command assist torque) so that a magnitude of the second steering control amount at a second specific time point on and after it is determined that the driver is operating the steering wheel becomes a value larger than a magnitude of a basic assist control amount corresponding to the operation on the steering wheel at the second specific time point (see at least [0132] with emphasis on subtractor 28a, where a command assist torque will increase as a detected steering torque also increases, such as when a driver is operating a steering wheel); and 
stop the second correction control when it is determined that the driver is not operating the steering wheel after the second correction control is started (see Takeda at least [0132] similar to the previous citation, a command assist torque will decrease as a driver’s input steering torque decreases).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving support apparatus with a target travel line as taught by Takeda and Mizoguchi with a steering wheel operation detector as taught by Sekijima for similar reasons as stated above in claim 1.
Regarding claim 4, Takeda in view of Mizoguchi and further in view of Sekijima teach the driving support apparatus according to claim 1, wherein the steering controller (see Takeda at least [0131] assist torque control unit 28) is configured to execute the first correction control so that a magnitude of the second steering control amount immediately after the first specific time point becomes smaller than a magnitude of the second steering control amount immediately before the first specific time point (see Takeda at least [0135] where the assist torque corresponding to the steering torque, or the second steering control amount, is decreased with respect to a decreasing deviation margin time.  The deviation margin time represents the amount of time before the vehicle reaches a partition line, therefore as time progresses and a vehicle approaches a line, the second steering control amount is updated at a time point to be less than what is was at a previous time point).
Regarding claim 5, Takeda in view of Mizoguchi and further in view of Sekijima teach the driving support apparatus according to claim 1, wherein the steering controller (see Takeda at least [0131] assist torque control unit 28) is configured to execute the first correction control so that a magnitude of the first steering control amount immediately after the first specific time point becomes larger than a magnitude of the first steering control amount immediately before the first specific time point (see Takeda at least [0141] where the value of an assist torque offset amount, or the first steering control amount, becomes larger as the lateral position of the vehicle approaches a partition line).
Regarding claim 6, Takeda in view of Mizoguchi and further in view of Sekijima teach the driving support apparatus according to claim 1, wherein the 87steering controller (see Takeda at least [0131] assist torque control unit 28) is configured to change a magnitude of the torque component (see Takeda at least [0132] where an assist torque offset amount is calculated with respect to a vehicle’s speed and the image of the lane in front of the vehicle) in such a direction that the own vehicle approaches the target travel line (see Mizoguchi at least [0039]) in accordance with at least one of: a distance between the own vehicle and any one of the partition line and the object (see Takeda at least [0132], Fig 23, [0101], and [0127] where an assist torque offset amount is calculated with respect to a vehicle’s speed and the image of the lane in front of the vehicle, via section 42.  As can be seen in Fig 23, section 42 includes part 39 which calculates a reaction force corresponding to deviation margin time based on the vehicle’s ; or a speed at which the own vehicle approaches any one of the partition line and the object, to thereby execute the first correction control (see Takeda at least [0132], Fig 23, [0101], and [0127] where an assist torque offset amount is calculated with respect to a vehicle’s speed and the image of the lane in front of the vehicle, via section 42.  As can be seen in Fig 23, section 42 includes part 39 which calculates a reaction force corresponding to deviation margin time based on the vehicle’s speed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving support apparatus disclosed by Takeda with a target travel line as taught by Mizoguchi for the same reasons as stated above in claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN REIDY whose telephone number is (571) 272-7660.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/S.P.R./Examiner, Art Unit 3663                                                                                                                                                                                                        

/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        10/20/2021